PER CURIAM.
Appellant pled guilty to trafficking in 400 or more grams of cocaine, as well as conspiracy to traffic in cocaine, and now claims his sentence of ten years, with a mandatory minimum of five years, to be illegal. We affirm, but remand with direction to correct the appealed order by reciting that it was an “open plea” agreement and by deleting the following sentence: “The Defendant may agree to a sentence outside the guidelines.”
Appellant’s meritless contention disregards the actual downward departure he received. Under Florida Rule of Criminal Procedure 3.701(d)(9), the statutory mandatory minimum takes precedence over lower sentencing guidelines; therefore, but for the prosecutor’s recommendation and the trial court’s *1269acceptance of same, appellant’s mandatory minimum would have trebled.
GLICKSTEIN, ANSTEAD and HERSEY, JJ., concur.